UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7124


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORMAN TYRONE DAIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Florence,
at District of South Carolina. Terry L. Wooten, District Judge.
(4:03-cr-00386-TLW-1)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Tyrone Dais, Appellant Pro Se.   Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Norman Tyrone Dais appeals the district court’s order

denying   his    motion   for   production    of    documents     for    his

inspection.     We have reviewed the record and find no reversible

error.    Accordingly,    we    affirm.      Dais   has    not   given   any

substantial reason for granting the request.              We also deny his

motion for an expedited appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    2